TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-15-00543-CV



                                            N. F., Appellant

                                                    v.

                 Texas Department of Family and Protective Services, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
       NO. D-1-FM-14-002979, HONORABLE GISELA D. TRIANA, JUDGE PRESIDING



                              MEMORANDUM OPINION


                On August 27, 2015, appellant N.F., the children’s attorney/guardian ad litem in a

parental-termination case, filed a notice of appeal. Although N.F.’s notice of appeal appeared to be

an appeal from a final decree of termination, which was signed by the trial court on July 28, 2015,

the clerk’s record later filed in this Court indicates that the trial court granted a motion for new trial.

Upon review of the trial-court clerk’s record, the Clerk of this Court sent N.F. a letter informing her

that the Court appears to lack jurisdiction over the appeal because we have no jurisdiction to hear

an appeal from a judgment that is not final, unless there is specific statutory authority permitting an

appeal before final judgment. See Tex. Civ. Prac. & Rem. Code § 51.012, .014(a). The Clerk

requested a response informing us of any basis that exists for jurisdiction. N.F. has not responded.

Accordingly, we dismiss the appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a).
                                          __________________________________________

                                          Cindy Olson Bourland, Justice

Before Justices Puryear, Goodwin, and Bourland

Dismissed for Want of Jurisdiction

Filed: October 16, 2015




                                             2